                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                    )
                                            )      Crim. No. 18-CR-195 (JAM)
              v.                            )
                                            )      September 12, 2019
FAREED AHMED KHAN,                          )
                                            )
                        Defendant.          )

  REQUEST FOR ORDER REGARDING THE GOVERNMENT’S CLASSIFIED EX
PARTE, IN CAMERA SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION FOR A
    PROTECTIVE ORDER PURSUANT TO SECTION 4 OF THE CLASSIFIED
INFOMRAITON PROCEDURES ACT AND RULE 16(d)(1) OF THE FEDERAL RULES
                      OF CRIMINAL PROCEDURE

       The United States of America, by and through the undersigned attorney, requests an order

from the Court, ruling with respect to the government’s classified, ex parte, in camera

supplemental brief in support of its motion for a protective order pursuant to Section 4 of the

Classified Information Procedures Act and Federal Rule of Criminal Procedure 16(d)(1), which

was filed with this Court on July 26, 2019. This brief supplemented the government’s initial

submission for a protective order filed on May 10, 2019, and which this Court granted on June 4,

2019. A proposed Order is attached hereto as Exhibit A.

                                     Respectfully submitted,

                                     JOHN H. DURHAM
                                     UNITED STATES ATTORNEY
                                     /s/
                                     VANESSA RICHARDS
                                     ASSISTANT UNITED STATES ATTORNEY
                                     Federal Bar No. phv05095
                                     United States Attorney’s Office
                                     1000 Lafayette Boulevard, 10th Floor
                                     Bridgeport, Connecticut 06604
                                     (203) 696-3000 / (203) 579-5575 (fax)
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      )
                                              )       Crim. No. 18-CR-195 (JAM)
                v.                            )
                                              )
FAREED AHMED KHAN,                            )
                                              )
                         Defendant.           )

                                             ORDER

        This matter is before the Court on the Government’s supplemental brief in support of its

ex parte, in camera, under seal motion for a protective order pursuant to Section 4 of the Classified

Information Procedures Act and Federal Rule of Criminal Procedure 16(d)(1), which was filed

with this Court on July 26, 2019 (“the Supplemental Submission”).

        The Court has reviewed the Supplemental Submission and the Court’s original Protective

Order still stands.

        SO ORDERED this ___ day of September, 2019.




                                      THE HONORABLE JEFFREY A. MEYER
                                      UNITED STATES DISTRICT JUDGE
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, a copy of the above submission was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/
                                               VANESSA RICHARDS
                                               ASSISTANT UNITED STATES ATTORNEY
                                               PHV 05095
                                               (203) 696-3000
